          Case 1:19-cv-00656-CJN Document 14 Filed 10/18/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DR. JEROME CORSI and LARRY
 KLAYMAN,

                         Plaintiffs,

                 v.                                         Civ. Act. No.: 1:19-cv-00656-ESH

 INFOWARS, LLC, FREE SPEECH
 SYSTEMS, LLC, ALEX E. JONES, DAVID
 JONES, and OWEN SHROYER,

                         Defendants.


                   DEFENDANT DAVID JONES’S RESPONSE TO
            PLAINTIFFS’ MOTION/REQUEST FOR STATUS CONFERENCE

        On April 8, 2019, Defendants moved to dismiss the Complaint for lack of personal

jurisdiction, improper venue, and failure to state a claim. On May 20, 2019, Defendant David

Jones, a citizen of Texas, filed a reply, reiterating that he does not belong in this lawsuit given his

lack of ties to the District of Columbia as well as Plaintiffs’ failure to allege that he, in particular,

did anything to Plaintiffs. Defendants’ Motion has been fully briefed since May 20, 2019, and is

ripe for disposition. There is no other activity in the case as the parties await the Court’s decision.

        Mr. Jones does not see the need for a status conference at this juncture, which would require

the expenditure of further resources in a case in which he should have never been included. Should

the Court wish to hold a status conference, by phone or in person, Mr. Jones’s counsel will

cooperate with other counsel and the Court in scheduling a conference when everyone is available.
         Case 1:19-cv-00656-CJN Document 14 Filed 10/18/19 Page 2 of 3



October 18, 2019                              Respectfully submitted,

                                              s/David S. Wachen
                                              David S. Wachen (DC Bar No. 441836)
                                              WACHEN LLC
                                              11605 Montague Court
                                              Potomac, MD 20854
                                              (240) 292-9121
                                              (f) (301) 259-3846
                                              david@wachenlaw.com

                                              Counsel for Defendant David Jones




                                       2
          Case 1:19-cv-00656-CJN Document 14 Filed 10/18/19 Page 3 of 3



                                        Certificate of Service

       On October 18, 2019, I caused the foregoing to be filed electronically using the Court’s

electronic case filing system. Notice of this filing will be sent to counsel of record using the Court’s

electronic notification system.



                                               s/David S. Wachen
                                               David S. Wachen
